Title: From Benjamin Franklin to Matthew Boulton, 22 May 1765
From: Franklin, Benjamin
To: Boulton, Matthew


Dear Sir,
London, May 22. 1765
A few Days since I received from Monsr. Godefroy two Parcels of Glass as sent me by you, but without any Letter or Account of the Cost. I esteem it a favour that you took the trouble of procuring it for me, and ought not to put you to Expence without discharging it, which I shall be mindful of doing as soon as may be.
Mr. Baskerville informs me, that you have lately had a considerable Addition to your Fortune, on which I sincerely congratulate you.
I beg Leave to introduce my Friend Doctor Small to your Acquaintance, and to recommend him to your Civilities. I would not take this Freedom, if I was not sure it would be agreable to you; and that you will thank me for adding to the Number of those who from their Knowledge of you must respect you, one who is both an ingenious Philosopher, and a most worthy honest Man.
If any thing new in Magnetism or Electricity or any other Branch of natural Knowledge, has occurr’d to your fruitful Genius since I last had the Pleasure of seeing you, you will by communicating it, greatly oblige Dear Sir, Your most obedient humble Servant
B Franklin
 
Addressed: To / Mr Matthew Boulton / at / Birmingham / per favour of / Dr Small
Endorsed: Benjn: Franklin (London) 22d: May 1765. introducing the Bearer Dr Wm: Small.
